You cDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 16-19 directed to an invention non-elected without traverse.  Accordingly, claims 16-19 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin Grzelak on 12/22/2021.
The application has been amended as follows: 
Claim 12: The method of claim 10, including, by the processor or the different processor, sequentially selecting amongst the outside air mode, the air-conditioning mode, and the defrost mode according to the determined risk of window fogging.
Claims 16-19: (cancelled).
Allowable Subject Matter
Claim 1, 3, 5, 7-10, 12, 14 and 15 are allowed.

The prior art does not teach or make obvious the subject matter recited in claims 1 and 10, in particular, a step of performing a cold engine lock-out phase operation. Dage discloses only detection of operation status of a windshield wiper before an adjustment of airflow in the a/c system; while Kelly details on the calculation of a fog factor and subsequent controls in the system based on the fog factor. Both Dage and Kelly fails to explicitly disclose a cold engine lock-out phase operation that is required in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see remarks, filed 11/12/2021, with respect to claims 1 and 10 have been fully considered and are persuasive.  The rejection of the claims 1 and 10 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K.L/Examiner, Art Unit 3763   

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763